UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54830 SUNSTOCK, INC. (Exact Name of Registrant as Specified in its Charter) SANDGATE ACQUISITION CORPORATION (Former Name of Registrant as Specified in its Charter) Delaware 46-1856372 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 111 Vista Creek Circle Sacramento, California 95835 (Address of principal executive offices) (zip code) 916-860-9622 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o Indicate the number of shares outstanding of each of the issuer's classes of stock, as of the latest practicable date. Class Outstanding at October 31, 2013 Common Stock, par value $0.0001 Documents incorporated by reference:None Explanatory Note This Amendment No. 1 to the Quarterly Report on Form 10-Q of Sunstock, Inc. (the “Company”) for the quarter ended September 30, 2013, filed with the Securities and Exchange Commission (“SEC”) on November 14, 2013 (the “Original Filing”), is filed for the purpose of minor editing and correcting the header information in the Statement of Cash Flows. Table of Contents TABLE OF CONTENTS Part I Financial Information Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures
